DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed on 5/06/2021.
Claims 1-6 have been amended and are hereby entered.
Claims 1-6 are currently pending and have been examined.
This action is made FINAL.
International Priority
	The ADS properly claims priority to JP 2017-234410, filed on 12/06/2017.  All claims as presently drafted are supported by JP 2017-234410; therefore, all claims are given an effective priority date of 12/06/2017.
Response to Applicant’s Arguments
Objections
	All objections to the specification, drawings, and claims are obviated by the present amendments thereto; therefore, they are withdrawn.
Claim Rejections – 35 USC § 112
	All 112(b) rejections are properly obviated by the present amendments to the claims; therefore, they are withdrawn.
Claim Rejections – 35 USC § 101

As a preliminary matter, Applicant states that “The Examiner alleges that the claims are directed to organizing human activity or mental processes.”  This statement is inaccurate.  What is alleged in the previous Office Action is that, for example, independent Claims 1, 5, and 6 recite limitations categorized as mental processes, certain methods of organizing human activity, and mathematical concepts (see previous Office Action or updated 101 rejections below for specifics).  Further, the previous Office Action alleges that these claims are directed to an abstract concept, said abstract concept being an amalgamation of the recited abstract ideas (see MPEP 2106.04(II)(B), entitled “Evaluating Claims Reciting Multiple Judicial Exceptions,” for more information on this concept).  Applicant’s assertion mischaracterizes the previous Office Action both in the absence of the “mathematical concepts” categorization and the use of the “or” operator.
Applicant argues against the categorization of certain limitations as mental processes, stating “The 2019 Revised Patent Subject Matter Eligibility Guidance (2019 Guidance thereafter) states ‘(c) Mental processes-concepts performed in the human mind (including an observation, evaluation, judgment, opinion).’  The Applicant respectfully submits that the claims do not recite subject matter that falls within any of these mental processes.”  Firstly, this assertion is made lacking any supporting reasoning or analysis, and is made generally without any discussion of the limitations actually so categorized.  As such, this is a conclusory statement and an improper argument.  Secondly, Applicant appears to imply that mental processes may only be activities which fall within the cited list (“an observation, evaluation, judgment, examples of mental processes include observations, evaluations, judgments, and opinions” (Examiner’s emphasis).  This language, slightly adjusted, is presently codified in MPEP 2106.04(a)(2)(III).  It is clear from this language that the scope of the “mental processes” category of abstract ideas is not limited to only these enumerated examples.  For at least the purpose of maintaining clarity of the record, it is requested that Applicant only provide accurate quotations in the future.  Thirdly, Examiner disagrees with Applicant’s unsupported conclusion that the claim limitations, even as presently amended, do not recite mental processes.  For example, regarding the limitation of “storing a first difference, the first difference being obtained by subtracting (i) a number of electric vehicles that are parked in a return station at a time of returning of the electric vehicle and that have power storage devices required to be charged, from (ii) a number of charging devices that are installed in the return station and that are configured to charge the power storage devices,” this limitation recites a mental process at least because storing information (the claimed “a first difference”) may encompass remembering said information.  This limitation also recites a mathematical concept because the first difference is explicitly defined as being obtained by subtracting one value from another.
Examiner notes that, even if Applicant’s above-discussed arguments regarding mental processes persuasive (which, to be clear, they are not), this would not constitute a complete argument against the previous 101 rejections because it fails to address those limitations categorized as certain methods of organizing human activity or mathematical concepts (some 
Applicant’s remaining arguments relate to the proper method of identifying abstract ideas falling outside of one of the enumerated groupings (mental processes, certain methods of organizing human activity, and mathematical concepts).  For at least the reasons set forth above and in the previous and present 101 rejections, all limitations categorized as abstract ideas are explicitly subcategorized into one or more of the above-enumerated groupings.  As such, these arguments are irrelevant.
Claim Rejections – 35 USC § 103
	Applicant’s arguments regarding the 103 analysis have been considered and are unpersuasive.
	Applicant asserts that the previous Office Action did not provide reference citations sufficient to disclose the limitation of “a storage configured to store a first difference, the first difference being obtained by subtracting (i) the number of electric vehicles that are parked in a return station at a time of returning of the electric vehicle and that have power storage devices required to be charged, from (ii) the number of charging devices that are installed in the return station and that are configured to charge the power storage devices” of Claim 1 (and similar limitations in Claims 5-6).  Particularly, Applicant points to the previously cited Paragraphs 0087-0092 of the Takatsuka reference, noting that this discloses such an operation for use with a recharging apparatus comprising a plurality of charging ports for rechargeable batteries (and each port’s status as in use or not in use) rather than a plurality of charging devices installed in 
Cited References
	Applicant points out that PGPub 20170372410 (Fruhman et al), though previously cited against Claim 4, was not listed on the PTO-892 Notice of References Cited form provided with the previous Office Action.  While the body of the previous Office Action provided Applicant with sufficient information to identify this reference (the publication number and name of the applicant), Applicant’s statement is correct and Examiner apologizes for this oversight.  This reference is listed on the PTO-892 form attached to the present Office Action.
Claim Interpretation
	In Claim 3, the language of “the number of electric vehicles parked at the time of returning” is interpreted to relate back to “the number of electric vehicles that are parked in a return station at a time of returning of the electric vehicle and that have power storage devices 
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Regarding Claims 1, 5, and 6, the limitations of setting a rental fee of the electric vehicle; and wherein when the first difference is larger than a predetermined number, setting the rental fee to be smaller than the rental fee set when the first difference is smaller than the predetermined number, as drafted, are processes that, under their broadest reasonable interpretations, cover certain methods of organizing human activity.  Additionally, the limitations of a storing a first difference, the first difference being obtained by subtracting (i) a number of electric vehicles that are parked in a return station at a time of returning of the electric vehicle and that have power storage devices required to be charged, from (ii) a number of charging devices that are installed in the return station and that are configured to charge the power storage devices; and wherein when the first difference is larger than a predetermined number, setting a rental fee to be smaller than the rental fee set when the first difference is smaller than the predetermined number, as drafted, are processes that, under their broadest reasonable interpretations, cover mental processes.  Additionally, the limitations of storing a 
	The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of an information processing device; an electric vehicle in which a power storage device is mounted; a storage (data storage device as opposed to the power storage device of an electric vehicle); a return station being a station to which the 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of 
	Claims 2-4, describing various additional limitations to the machine of Claim 1, amount to substantially the same unintegrated abstract idea as Claim 1 (upon which these claims depend, directly or indirectly) and are rejected for substantially the same reasons.  Claim 2 adds the step of predicting an increase or decrease of electric vehicles to be parked in the return station after the time of returning (a further abstract idea in the form of a mental process), and setting a smaller or larger rental fee based upon the results of this prediction (a further abstract idea in the form of a certain method of organizing human activity, mental process, and mathematical concept), which do not integrate the recited abstract ideas into a practical application.  Claim 3 adds the storage/calculation of a second difference (a further abstract idea in the form of a mental process and mathematical concept), and setting a smaller or larger rental fee based upon the results of this second difference as compared to a second predetermined number (a further abstract idea in the form of a certain method of organizing human activity, mental process, and mathematical concept), which do not integrate the recited 
Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over PGPub 20180216947 (Sakata et al) (hereafter, “Sakata”), claiming priority to JP 2017013535 and JP 2017194894, in view of PGPub 20180253787 (Takatsuka et al) (hereafter, “Takatsuka), claiming the benefit of PCT/JP2016/082675 and priority to JP 2015224346, and Itakura (PGPub 20130253964) (hereafter, “Itakura”).  
	Regarding Claims 1, 5, and 6
An information processing device/method for setting a rental fee of an electric vehicle in which a power storage device is mounted (¶ 0001, 0034, 0037, 0141, 0184; Figs. 3, 19; system manages the rental logistics and fees for an electric vehicle comprising a battery);
the return station being a station to which the electric vehicle is returned among a plurality of stations serving as sites for renting electric vehicles (¶ 0034, 0037, 0124, 0158; standby places/docking stations); and
the setting device configured to set a rental fee of the electric vehicle (¶ 0184; Fig. 19; incentive determiner sets an incentive and, by extension, a final rental fee value).
Sakata does not explicitly disclose but Takatsuka does disclose a first difference being obtained by subtracting (i) a number of batteries present at a station at a time of delivering of a battery required to be charged from (ii) a number of charging devices that are installed in the station and that are configured to charge the batteries (¶ 0056, 0115, 0154; determining whether a reservation is possible involves comparing the number of batteries currently present and in need of charging against the number of battery charging slots).  Sakata additionally discloses wherein the batteries requiring recharge are disposed within electric vehicles parked in a return station at the time of returning of the electric vehicle; wherein the charging devices are installed in the return station; wherein said difference is stored in a storage component (¶ 0037, 0073, 0162; Figs. 3, 19; storage units save system data and determinations; system for charging batteries of electric vehicles at a plurality of return stations).
Sakata additionally discloses a setting device including a processor, memory, and communication device (¶ 0005, 0072, 0184; Fig. 19; apparatus includes a processor and a 
	Sakata additionally discloses wherein when a value is larger than a predetermined number, the setting device is configured to set a rental fee to be smaller than the rental fee set when the value is smaller than the predetermined number (¶ 0037, 0073, 0162, 0183-0186; Figs. 3, 19; demand prediction being a predetermined value).  Sakata does not explicitly disclose but Takatsuka does disclose wherein the value is the first difference (¶ 0056, 0115, 0154; determined number of available charging slots being a necessary step of determining whether a reservation is possible).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the battery charging management of Takatsuka with the electric vehicle rental system of Sakata because Takatsuka teaches to do so (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least the Abstract, ¶ 0056, and Fig. 1, the invention of Takatsuka is disclosed for use in a system for charging the batteries of electric vehicles such as that of Sakata.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the timer and apparatus architecture of Itakura with the system for charging the batteries of electric vehicles of Sakata KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Itakura are applicable to the base device (Sakata and Takatsuka), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Regarding Claim 2, Sakata in view of Takatsuka and Itakura discloses the limitations of Claim 1.  Sakata additionally discloses the following limitations:
wherein the setting device is configured to predict increase or decrease of the number of electric vehicles to be parked in the return station after the time of returning; (¶ 0034-0035, 0080, 0168; system predicts demand for use of rental vehicles; a predicted increase/decrease in demand discloses a corresponding decrease/increase in vehicles to be parked in a given return station) and 
when the number of electric vehicles to be parked in the return station after the time of returning is predicted to be decreased, the setting device is configured to set the rental fee to be smaller than the rental fee set when the number of electric vehicles to be parked in the return station after the time of returning is predicted to be increased (¶ 0034-0035, 0080, 0168; 0183-0186).  
	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sakata in view of Takatsuka, Itakura, and PGPub 20150051926 (Aaron et al) (hereafter, “Aaron”).  
Regarding Claim 3, Sakata in view of Takatsuka discloses the limitations of Claim 1.  Neither Sakata nor Takatsuka nor Itakura explicitly disclose but Aaron does disclose a second difference, the second difference being obtained by subtracting (i) the number of electric vehicles parked at the time of returning from (ii) the number of electric vehicles that can be parked in the station (¶ 0038-0040, 0109; determines available spaces from sensor data of each space in a facility; vehicles may be electric vehicles).  Sakata additionally discloses said station being a return station; said second difference being stored on a storage device (¶ 0073, 0124, 0156, 0162; Figs. 3, 19).
	Sakata additionally discloses wherein when a value is larger than a predetermined number, the setting device is configured to set the rental fee to be smaller than the rental fee set when the value is smaller than the predetermined number (¶ 0037, 0073, 0162, 0183-0186; Figs. 3, 19; demand prediction being a predetermined value).  Neither Sakata nor Takatsuka nor Itakura explicitly disclose but Aaron does disclose wherein the value is the second difference (¶ 0038-0040, 0109).
The motivation to combine the references of Sakata, Takatsuka, and Itakura remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the parking management functionality of Aaron with the electric vehicle rental system of Sakata, Takatsuka, and Itakura because Aaron teaches to do so (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least the Abstract and ¶ 0038-0040, the invention of Aaron is disclosed for use in a system for managing vehicle rental operations such as that of Sakata, Takatsuka, and Itakura.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sakata in view of Takatsuka, Itakura, and PGPub 20170372410 (Fruhman et al) (hereafter, “Fruhman”).
Regarding Claim 4, Sakata in view of Takatsuka discloses the limitations of Claim 1.  Sakata additionally discloses the limitation of a notifying device configured to notify, in a closing period of the scheduled utilization period, a station which is included in a plurality of stations near the return station and for which the rental fee is predicted to be smaller than the rental fee set when the electric vehicle is returned to the return station (¶ 0193-0196, Fig. 24; notifies the renter of other nearby standby places/recommended sites for the return of the rented vehicle offering discounts).  
Sakata additionally discloses a reservation receiving device configured to receive a reservation for renting the electric vehicle (¶ 0037, 0070, 0144).  Neither Sakata nor Takatsuka nor Itakura explicitly disclose but Fruhman does disclose said reservation being for a scheduled utilization period (¶ 0071; "a rental duration having a start date and an end date").  
The motivation to combine the references of Sakata, Takatsuka, and Itakura remains the same as for Claim 1.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the vehicle reservation functionality of Fruhman with the electric vehicle rental system of Sakata, Takatsuka, and Itakura because Fruhman teaches to do so (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least ¶ 0005-0006, the invention of Fruhman is disclosed for use in a system for managing the rental of vehicles such as that of Sakata, Takatsuka, and Itakura.


Discussion of Prior Art Cited but Not Applied
For additional information on the state of the art regarding the claims of the present application, please see the following documents not applied in this Office Action (all of which are prior art to the present application):
PGPub 20170140349 – “Vehicle Group Charging System and Method of Use,” Ricci, which discloses a system for managing the charging of electric vehicles based on various conditions, including availability and economic considerations
PGPub 20190023138 – “Guide Device, Guide System, and Guide Method,” Takatsuka et al, which discloses a system for managing a plurality of electric vehicle charging stations and guiding electric vehicles to said charging stations
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK C CLARE/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628